﻿In the name of Allah, the Most Gracious, The Most Merciful, The Annihilator of Oppressors. On behalf of the delegation of the Islamic Republic of Iran I should like to extend to you, Mr. President, my warm congratulations on your election to the presidency of the thirty-fifth session of the General Assembly. I am confident that, thanks to your personal qualities as an experienced and skilful diplomat and your devotion to the fundamental principles of the Charter, this session will achieve positive results.
298.	I should also like to express my delegation's appreciation of the outstanding performance of your predecessor, Ambassador Salim Ahmed Salim, during his presidency of the thirty-fourth session of the General Assembly and the three special sessions that followed.
299.	It is a pleasure for my delegation to welcome amongst us here the representatives of the freedom-loving people of Zimbabwe. The victory of the people of Zimbabwe is a clear sign that freedom for the people of South Africa and Namibia cannot be far.
300.	A momentous historical transformation took place in Iran in February of last year. The brutal despotism of Mohammed Reza Pahlavi that had been imposed on my people by a coup d’Etat organized and financed by United States imperialism was pulled down and pulverized by the united Moslem masses of Iran. Using their bare hands and following the spiritual leadership of Imam Khomeini, the people of Iran in their millions staked their limbs and lives to liquidate a dictatorship that was armed to the teeth and dripping blood from its every pore.
301.	The Islamic revolution shook the whole of the Moslem world. It towers above all else in a thousand years of our history. A mass revolution of the people rooted in Islam was triumphant before the world. Our people had resolved to return to the socio-political dynamism of Islam as a total way of life compatible with freedom and progress. The example of our revolution has given hope and courage to the masses of oppressed people.
302.	The fundamental principles on which our revolution is based are, first the equality of all human beings regardless of race, social status, sex, language or ethnic background; secondly, the abolition of all forms of oppression and exploitation, individual as well as collective; and thirdly, the spiritual and moral development of our people and the mobilization of our material resources to that end.
303.	We have sought to realize these principles both through struggle within our own country and in our relations with other countries. Within Iran we have instituted people's power; the people have obtained participation in government at all levels through a series of historic actions.
304.	They have participated freely in two referendums to approve the Islamic Republic and the new Constitution, as well as in a variety of elections to choose the President of the Republic and the members of the parliament. Unlike any other revolution in history, the Islamic Revolution of Iran was able, despite attacks from within and without, to hold six free elections in the space of one year, the most notable of these being a vote to determine the nature of the post- revolutionary regime and votes on the Constitutional Assembly and on the Constitution.
305.	It is therefore not surprising that the eyes of all freedom-loving peoples around the world who also aspire to be free and independent are focused on Iran. Freedom, independence and an Islamic Republic are sought by the peoples of all Moslem nations. That is why the Moslem masses everywhere have, in various ways, expressed their popular support for the revolution in Iran.
306.	As long as there is oppression and terror and as long as there is inequality and exploitation, the forces of tyranny will wage war upon the forces of liberation, and right will battle wrong. Indeed, the history of mankind is the history of such struggles.
307.	The holy books are also full of examples of the struggle between right and wrong. One such example, cited in the Old Testament as well as in Islamic literature, is the life- history of Nebuchadnezzer, the king of Babylon. He lived in that same region which is today a burning inferno resulting from aggression. Nebuchadnezzer sought to govern with the twisted logic of coercion and aggression. He ended his life leaving behind him a trail of destruction and death for his own people, no less than for the neighbouring peoples.
308.	A new Nebuchadnezzer appeared in Iran in the form of Shah Mohammed Reza Pahlavi. Our people removed him from power and extended the olive branch of peace to all our brothers in neighbouring countries. But now another Nebuchadnezzer, a new Shah, has sprung up in his place: Saddam Hussein and his thugs from Tikrit. The Iraqi and Iranian peoples will smash him and remove him and join hands to build a permanent peace,
309.	Our revolution had learnt the lessons of history. The Islamic Republic of Iran stands for justice, freedom and independence for all peoples and nations. Accordingly, we support the Palestinian people struggling against the Zionist entity, and we stand against colonialism, imperialism and international Zionism everywhere. The peoples of Africa, Latin America and the Arab world all know this, and thus they in turn support our revolution.
310.	It is no accident that in every trouble-spot in the world where oppression and exploitation of man exists, at least one of the major Powers is involved, lending its support to oppression and exploitation. This is true in the case of the occupation of Arab territories by Israel and Israeli aggression against southern Lebanon. It is true of the exploitation of the black majority in southern Africa and in Namibia. It is true of the occupation of Western Sahara, and it is true of the aggression against Iran by Saddam Hussein and his gang.
311.	Our position in international relations is clear. We do not interfere in the internal affairs of other countries, but morally and spiritually we are with the oppressed people everywhere, for ideas and beliefs transcend national boundaries. That is why we have condemned the invasion of Afghanistan. The people of Afghanistan, the people of the Arab countries and the people of the whole Moslem world are our brothers and sisters in faith, and we cannot condone or accept aggression against them.
312.	In the same way we are in full solidarity with all the oppressed peoples of the world. Our stand against occupation and aggression has been stated forcefully by Imam Khomeini himself. He made it very clear in his statement of 12 September 1980 that the servants of imperialism are trying to divide the oppressed people of the Moslem world on the basis of prejudices inherited from the era of colonial and imperialist domination. The purpose of Islam, he said, is to put an end to such prejudices. Contrary to that, the Government of Saddam Hussein has used these prejudices to stage an aggressive war against my people. It even seeks to stir up racial and sectarian hatred and resorts to the Zionist technique of digging into ancient history to make claims upon our territory.
313.	The Islamic Republic of Iran stands for the genuine independence of the people. Imperialism has sought by every means at its disposal, overt and covert, to undermine this independence.
314.	When Mohammed Reza Pahlavi was overthrown, his defeated supporters, including agents of SAVAK and some generals of the so-called Imperial Army, crossed the border and joined Saddam Hussein. The last puppet Prime Minister of the Shah also escaped via Iraq and has not hidden his close ties with the regime of Saddam Hussein. Ever since the overthrow of the Shah, Iraq has been a staging-point for counter-revolutionary actions inside Iran. A steady stream of Saddam Hussein's agents has been entering Iran along with the counter-revolutionaries, they have committed acts of sabotage and murder along the borders and especially in the provinces of Khuzestan and Kurdistan.
315.	The Baghdad authorities have openly praised those attacks in their official radio broadcasts and their State- controlled press. There are many documented instances in which Iraqi agents have been arrested inside Iran with weapons and explosive materials. The Baghdad authorities have also indulged in acts of terrorism against Iranian embassies in various parts of the world. In August 1980, for instance, the Austrian Government expelled an Iraqi diplomat who was involved in supplying explosives to terrorists trying to bomb the Iranian Embassy in Vienna. Still fresh in public memory is the Iraqi terrorists' takeover of the Iranian Embassy in London. That incident, in which innocent people were murdered, involved the provision of documents and safe passage to the terrorists by the Iraqi Embassy there,
316.	We have repeatedly warned the international community that, following the triumph of the Islamic Revolution in Iran, domineering Powers are seeking to return to the Persian Gulf region. Our worries have been confirmed by events. There has been a drastic expansion of American naval presence in the Indian Ocean. The United States has attempted to secure military bases in the region and to establish rapid deployment forces for direct American intervention in the region,
317.	Parallel with those actions Saddam Hussein started his hostile policies towards the Islamic Revolution of Iran. Iranian border positions were shelled and professional saboteurs were sent across the border into Iran to damage our oil installations and public utilities in the hope of weakening our national unity. They did not even hesitate to bomb a mosque while prayer was in session. As that did not work, 40,000 Iraqi citizens accused of having Iranian ancestry were barbarically expelled. They were collected from everywhere, without prior warning, and taken by trucks to the border. There they were left in the desert in the most inhumane manner, without food, shelter or any of their personal belongings.
318.	Imperialism and international Zionism have never stopped their attempts to destabilize Iran. Bomb explosions, assassinations, attempted coups d’Etat and commando missions all failed to shake the Islamic Republic. From the very first day attempts were made to organize counter-revolution in Iran as well.
319.	The Iraqi authorities have actively supported those imperialist games, and their actions can be understood only against this background. They began their expansionist drive by sending in insurgents. The arms they smuggled into Iran were confiscated in the thousands by the people and authorities of my country. Their support for the imperialists escalated and culminated in the sending of regular armed forces into Iran. Infiltration by infantry which began in April 1980 was gradually replaced by artillery and tank attacks. These attacks became a daily feature as Iraq built up its forces at the border.
320.	Parallel with those armed interferences in Iran, the Iraqi Government was involved in a political plan as well which included hosting the so-called political opponents of the Islamic Republic and giving them radio transmission facilities. They even invented their own names for cities and places in my country, clearly showing they are out to grab as much as they can.
321.	On 11 August 1980, for instance, Iraqi forces attacked Makuman, only to be beaten back. On 15 August, Iraqi artillery fired for four hours at Kamarun, in south-western Iran. On 17 August, there was an Iraqi artillery attack on Palerashi. On 19 August, Iraqi agents were caught smuggling machine-guns into the Abadan area. On 20 August, Iraqi attacks on Qasr-e-Shirin and Golkhaneh were repelled. I could go on giving instances. On 17 August, for instance, Iran repelled a big Iraqi attack which was supported by artillery. On 1 September, 46 Iraqi troops lost their lives when their attack on Qasr-e-Shirin was repelled. There were heavy artillery and tank attacks on 3 and 4 September at Qasr-e-Shirin, Nasrabad and Kalantari. On 7 September, Iraq attacked in the Qasr-e-Shirin area with MIGS and helicopters. Thereafter air attacks became a regular feature of Iraqi intrusion into Iran. Iraq thus grad- rally escalated its attacks on Iran. This escalation had nothing to do with any perceived Iraqi grievances regarding the 1975 Treaty signed following the Algiers Agreement of March 1975, and came much before any complaints that Iraq claims to have made to Iran.
322.	After having concentrated an armed force on the Iranian border, Iraq unilaterally abrogated the Iran-Iraq Treaty of 1975 on 17 September of this year. Saddam Hussein declared on that day in person that Iraq would use all means to reach its so-called "just frontiers". This statement is reminiscent of the aspirations of one other than Adolf Hitler concerning Czechoslovakia and Austria, and also resembles the statements of Israeli leaders when they talk about their boundaries. The Iraqi Government also used the Nazi method in its justification of the unilateral abrogation of the 1975 Treaty. Hitler used to enjoy sending diplomatic notes to nations that were to be his victims. When they replied he would reject the reply and launch an armed attack. Then Goebbels would come in and use the big lie technique. The policy of escalation has culminated in the Iraqi blitzkrieg against Iran in the same way. But the enemy has so far only captured the city of Khurramshahr, and that only in fictitious claims, seven in number. Its attempt to destroy the Iranian air force on the ground—a pitiful copy of Israeli tactics—has ended in failure.
323.	Both the Iraqi blitzkrieg and the Iraqi air attacks have failed. As a result, on the one hand Saddam Hussein hypocritically called for a cease-fire so that he could bring up reinforcements and on the other hand he carried out indiscriminate bombing of civilians in Iran.
324.	Saddam Hussein claims that his aggression has something to do with what he calls the non-implementation of the 1975 Treaty. His claim is utterly baseless. The Treaty of 1975, which he himself negotiated, contains an article that clearly specifies the methods by which all differences concerning the enforcement of the Treaty should be resolved. In any case, let us see what the Treaty calls for in case of non-implementation and let us see if Saddam Hussein even considered the relevant text of the Treaty. Here is the text of article 6 of the Treaty relating to provisions for resolving differences over the Treaty.
"1. In the event of a dispute regarding the interpretation or implementation of this Treaty, the three Protocols or the annexes thereto, any solution to such a dispute shall strictly respect the course of the Iraqi-Iranian frontier referred to in articles 1 and 2 above, and shall take into account the need to maintain security on the Iraqi- Iranian frontier in accordance with article 3 above."
Members can see how well they maintained their respect for borders.
"2. Such disputes shall be resolved in the first instance by the High Contracting Parties, by means of direct bilateral negotiations to be held within two months after the date on which one of the Parties so requested.
"3. If no agreement is reached, the High Contracting Parties shall have recourse, within a three-month period, to the good offices of a friendly third State.
"4. Should one of the two Parties refuse to have recourse to good offices or should the good offices procedure fail, the dispute shall be settled by arbitration within a period of not more than one month after the date of such refusal or failure."
Members can see how all these steps have been forgotten.
"5. Should the High Contracting Parties disagree as to the arbitration procedure, one of the High Contracting Parties may have recourse, within 15 days after such disagreement was recorded, to a court of arbitration.
"With a view to establishing such court of arbitration each of the High Contracting Parties shall, in respect of each dispute to be resolved, appoint one of its nationals as arbitrators and the two arbitrators shall choose an umpire. Should the High Contracting Parties fail to appoint their arbitrators within one month after the date on which one of the Parties received a request for arbitration from the other Party, or should the arbitrators fail to reach agreement on the choice of the umpire before that time-limit expires, the High Contracting Party which requested arbitration shall be entitled to request the President of the International Court of Justice to appoint the arbitrators or the umpire, in accordance with the procedures of the Permanent Court of Arbitration.
"6. The decision of the court of arbitration shall be binding on and enforceable by the High Contracting Parties.
"7. The High Contracting Parties shall each defray half the costs of arbitration.
325.	It is clear that Saddam Hussein resorted to war not in response to a breach of the Treaty by Iran but in quest of glory and empire. His adventure in launching this war will prove vain. Saddam Hussein named it the "Qadesiya of Saddam'. It will be known by future generations as Saddam's battle of elephants. I refer here to a chapter in the Koran known to all who are familiar with Islamic history. His attack on the Iranian people with modern armour will collapse, just as surely as did the attack of Abraha Ashram with his elephants on Mecca.
326.	It is an undeniable fact that both parties concluded the 1975 Treaty negotiations without registering any complaints. On the contrary, they had nothing but praise for each other and for their achievement.
327.	The present President and Foreign Minister of Iraq were in full control of their faculties when they negotiated and signed the Treaty and had it ratified by their Governments. When we review their statements at the time of the signing it is evident that they expressed joy and thanks with no words that would point to the Treaty's having been imposed on them.
328.	The Iraqi claims are not only contrary to the rules governing international treaties and accepted declarations but are based on an agreement which was colonial in nature. This is a heritage that both the Iranian and Iraqi peoples have rejected—a heritage of British colonial dominance over our region, after the defeat and collapse of Ottoman rule, whereby Iraqi sovereignty was overridden by the British.
329.	The Treaty not only gave Iraq the security that it was seeking on its north-eastern frontiers but also a considerable amount of territory. The Treaty also settled the dispute over the common navigable river between the two countries which is known as the Shatt-al-Arab by dividing sovereignty over the river according to the line. This in fact ended a colonial heritage which was flagrantly in violation of common international practice concerning shared sovereignty of boundary rivers and which was deliberately created by the dominant colonial Power in the area in 1913 with the purpose of leaving a potential cause of conflict to be used when appropriate to further its age-old colonial policy of "divide and rule".
330.	Saddam Hussein's recourse to aggressive war in order to settle a border dispute is thus not only in contradiction of the Charter of the United Nations, the charter of the Islamic Conference and the principles of non-alignment but also of the provisions of the Treaty itself.
331.	The Islamic revolution in Iran and the downfall of the Shah shattered the classic vision of power in the Middle East and upset the division of the world by the super-Powers into zones of influence. That development was a great threat to the super-Powers, in particular the United States. The Iranian revolution led the United States to lose a loyal gendarme in one of the most sensitive regions of the world bordering on the territory of the other super-Power, namely the Soviet Union. The Shah's regime, which was imposed on the Iranian people, had the duty of safeguarding the interests of imperialism.
332.	After the downfall of the ex-Shah, the Government of the Islamic Republic of Iran opposed having anyone, whether local or foreign, act as a policeman for the region and declared that the security of the area had to be safe-guarded by the countries of the region,
333.	From the outset the United States has tried to sabotage the policy in order to preserve its control of the area. The United States has opted for the emergence of another policeman in the region to replace the Shah. Imperialism did not need to look far. The regime of Saddam Hussein was well suited to the job, for, like that of the Shah, it is based on oppression. But there was one catch: geography prevents Iraq from controlling the Persian Gulf effectively unless it expands its borders. It was to overcome that obstacle that Saddam Hussein launched his military aggression against the territorial integrity of my country, The aims of that aggression are to take total control of the strategic waterway that links Iraq to the Persian Gulf and to establish a buffer zone between the two countries in the province of Khuzestan.
334.	But Saddam Hussein overlooked another obstacle: the Iranian people in defence of Islam. Iran and Ingilab—the revolution—will block and reverse all attacks upon Iranian sovereignty and territorial integrity. In doing so they have the support of all the peoples of the region.
335.	The Government of Iraq, in order to weaken the obstacle of Islamic revolutionary consciousness, seeks to distort the character of this war. This war is not one between Arabs and Persians, nor between Iraq and Iran. It is a struggle between imperialism and its agent and gendarme- Saddam Hussein—on the one side, and the people, both Iranian and Iraqi, Persian and Arab, on the other. Saddam Hussein and his clique from Tikrit are the enemy of Islam, of the Arab nation, of the Organization of Petroleum Exporting Countries [OPEC] and of the non-aligned. They are destined not for fame and glory but for infamy and shame.
336.	After the fall of the ex-Shah a new phenomenon was born in the region, Not only did it not fit into the network of super-Power agreements or shoulder the burden of guarding their interests, but it also became a serious and attractive alternative for the oppressed masses of the world. It was to be expected that international imperialism would not accept the existence of the Islamic Republic of Iran and would use all efforts to destroy it.
337.	At the outset the counter-attack of imperialism against the Islamic Republic took the form of attempts at coup d’Etat. That failed. The plan of economic boycott and the freezing of Iran's assets was then used in the hope of creating the proper environment for later coups. Then the United States launched a military attack in Tabas. It failed. Alongside those attempts, imperialism tried to exploit the just aspirations of Iranian minorities. That failed too. Residues of the Shah's regime tried to create chaos and insecurity in Iranian towns, hoping that the central Government would become so weak as to make changing the regime possible. Imperialism failed again.
338.	Now imperialism is using a new weapon—Saddam Hussein. Having learned nothing from their previous failures, they calculated that within 48 hours the Iranian army would be destroyed, Saddam Hussein would triumph and the Iranian masses would scatter in confusion.
339.	Once again imperialism faces defeat. The Iranian people have stood firm. They have rallied together and behind their Government and their leader. National unity has not been shattered but consolidated. The will to resist has not been bent but turned into a solid rock, The army has not been demoralized but revitalized. The common people have entered into furious battle with the enemy, fighting once again with little more than their bare hands. The Iranian people have demonstrated that a united people will never be defeated. An oppressed nation has shown that imperialism can be checked. Islam has shown itself to be a real and vital force against which arms and armour are powerless. The Iranian people have shown that Iran is eternal. Once more they have shaken the despots of the world. The heroic resistance of the Iranian people and their capacity to risk martyrdom in the face of tyranny and coercion has transformed the dream of imperialism and Saddam Hussein into their nightmare. As never before, the enemies of God and humanity are haunted by a spectre— The spectre of Islamic revolution. King and President have joined hands in an unholy alliance to crush us. Now they must reckon that they will themselves come crashing down if the aggression is not checked.
340.	In calling upon the world community to condemn the aggressor, I ask the Assembly to view the actions of the Iraqi Government in the context of the accepted definition of aggression contained in the annex to General Assembly resolution 3314 (XXIX),
341.	It is not only the armed aggression against my country that is most worthy of condemnation but the barbaric method of destruction which is being used against our cities and my people.
342.	Iraqi artillery and ground-to-ground missiles are being indiscriminately and deliberately fired at residential areas, hospitals and schools. Saddam Hussein is using the infamous pacification method used against civilians by the Nazis in the Second World War, by the Americans in Viet Nam and by the Israelis in Palestine in order to force our people to desert their towns and villages. Two nights ago ground-to-ground missiles destroyed a great section of the city of Dizful around midnight while people were asleep. The aggressor, in its desperation, is fighting a dirty war of unprecedented cruelty and devastation. Our policy has been set by our leader. Imam Khomeini, who has declared:
"According to our Islamic beliefs we are always against war and destruction. We desire peace among all nations. However, if a war is imposed on us or we are attacked by an enemy, we shall be obliged to confront the attacker with all our ability and with all our able-bodied men. This will remain the case even if our enemy is enjoying the full support of the super-Powers. A basic reason for such a reaction from the followers of Islam is that we consider martyrdom a great blessing from God and this is exactly the case with our Moslem nation. The murderous puppet regime of Baghdad is attacking our civilians. In Dizful last night they fired rockets at innocent people in their sleep and killed many of them, but we shall never commit such an act. Our forces will only attack military positions and we are certain that we shall be the final winner as the masses arc backing us."
343.	We hold the aggressor fully responsible for the billions of dollars of material losses that have been inflicted upon the industrial installations, residential towns, harbours, roads and other possessions of our people; for the rendering homeless of thousands of civilians because of indiscriminate shelling; and for all the children who have lost their parents because of this barbarism.
344.	We expect the human community to accept its responsibility in defending our people which has been subjected to a blatant act of aggression. We expect the international community to condemn the destruction of humanitarian and international values by the aggressor and to listen to the aspirations of our people after years of oppression.
345.	The world knows that we did not start this war. We are victims of aggression and the aggressor is right now on our territory. It has been recommended to us to stop defending ourselves. The honour and credibility of our people and revolution dictate that as long as the aggressor is on our land the struggle must go on,
346.	The Iraqi Government has stabbed us in the back at a time when we are confronting the forces of imperialism and Zionism. The Iraqi regime has taken a decision to annex some Iranian sections of the common Shatt-al-Arab waterway in the same way as Israel has declared its decision to annex the Holy City of Al-Quds al-Sharif. Saddam Hussein boasts of his commitments to Arab interests, so why does he not act against Israel which has been violating the interests of the Arab nation for 32 years? Instead he has directed all Iraq's armed forces against a country which has given most support to the Palestinian struggle. As a result it is the Zionist entity which stands to gain most. Saddam Hussein stands exposed; he is neither an Arab nor a Moslem, but a true ally of Israel and the super-Powers.
347.	Iran stands for Islamic brotherhood and the unity of the oppressed. It has no quarrel with the Iraqi people. It makes no claim over Iraqi territory. But Iran cannot accept any cease-fire nor enter into any negotiations with the aggressor until it has pulled back from all the territories which it has occupied.
